Clark, C. J.,
dissenting: Upon this evidence, the reasonable inference was that the plaintiff in desiring to get the film of the “little dead girl” developed was acting as agent of her sister, the mother of the little girl, and that the defendant’s agents must have understood as much. The court left that issue of fact to the jury and they found that such was the ease. Indeed, this is the only natural inference to be drawn from the evidence.
The defendant’s agent was told that the little girl was dead and that these films had been taken, some just before and some just after her death, and that they were the only films there were of the child. The defendant’s agent must have known that there would be mental anguish if these films were negligently destroyed. Any knowledge of a mother’s heart would have told him that.
In Young v. Telegraph Co., 107 N. C., 370, this Court said: “Damages for injury to feelings, such as mental anguish, are given, though there may be no physical injury, in many eases. They are allowed where a party is wrongfully put off a train; in action for breach of promise of marriage; for slander; for libel; for criminal conversation; for seduction; for malicious prosecution; for false arrest, and for wrongfully suing out an attachment.” Such damages have been allowed in many other *306cases where the natural result of the breach of contract, or a tort, was the infliction of mental anguish. The verdict and judgment of $400 should be sustained.